- Prepared by EDGARX.com SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary proxy statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive proxy statement ☐ Definitive additional materials ☐ Soliciting material Under §240. 14a-12 MECHANICAL TECHNOLOGY, INCORPORATED (Name of Registrant as Specified In Its Charter) Payment of filing fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ☐Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 MECHANICAL TECHNOLOGY, INCORPORATED ALBANY, NEW YORK 12205 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Mechanical Technology, Incorporated: NOTICE IS HEREBY GIVEN that the 2016 Annual Meeting of Stockholders (the “Annual Meeting”) of Mechanical Technology, Incorporated, a New York corporation (the “Company”), will be held on Wednesday, June8, 2016, at 10:00 a.m., local time, at 4 Pine West Plaza, Albany, New York 12205, for the following purposes: 1.
